DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
Claim Objections
Claim 25 is objected to because of the following informalities:  missing a period at the end of sentence.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8937324 (hereinafter `324) in view of Wu et al. (US 20100327301)
‘324 discloses all of limitation and fails to teach a plurality of cavities disposed within the substrate and each having a width that is wider at a top thereof than a bottom thereof and a plurality of light emitting diode that are accommodated in the plurality of cavities.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide `324 with as taught by a plurality of cavities disposed within the substrate and each having a width that is wider at a top thereof than a bottom thereof and a plurality of light emitting diode that are accommodated in the plurality of cavities in order to enhance control of light output by change shape of reflecting surface and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9373606 (hereinafter `606)in view of Wu.
`606discloses all of limitation and fails to teach a plurality of cavities disposed within the substrate and each having a width that is wider at a top thereof than a bottom thereof and a plurality of light emitting diode that are accommodated in the plurality of cavities.
Wu suggests that a plurality of cavities disposed within the substrate and each having a width that is wider at a top thereof than a bottom thereof and a plurality of light emitting diode that are accommodated in the plurality of cavities (Fig.3 & 5-6)
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide `606 with as taught by a plurality of cavities disposed within the substrate and each having a width that is wider at a top thereof than a bottom thereof and a plurality of light emitting diode that are accommodated in .
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10756066 (hereinafter `066) (hereinafter `606)in view of Wu.
`066 discloses all of limitation and fails to teach a plurality of cavities disposed within the substrate and each having a width that is wider at a top thereof than a bottom thereof and a plurality of light emitting diode that are accommodated in the plurality of cavities.
Wu suggests that a plurality of cavities disposed within the substrate and each having a width that is wider at a top thereof than a bottom thereof and a plurality of light emitting diode that are accommodated in the plurality of cavities (Fig.3 & 5-6)
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide `066 with as taught by a plurality of cavities disposed within the substrate and each having a width that is wider at a top thereof than a bottom thereof and a plurality of light emitting diode that are accommodated in the plurality of cavities in order to enhance control of light output by change shape of reflecting surface and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim Rejections - 35 USC § 103
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (US 20100327301) in view of Kim et al. (US 20080231214).
Regarding claims 21 & 32, Wu suggests that a light-emitting apparatus, comprising:
a substrate 21 (Fig. 3 & 5);
a plurality of cavities 2121 disposed within the substrate 21 and each having a width that is wider at a top thereof than a bottom thereof (Fig. 3);
a plurality of light emitting diodes (LEDs) 2 that are accommodated in the plurality of cavities, respectively (Fig. 3 & 5-6);
a plurality of covers 4/41B that each covers a respective cavity of the plurality of cavities with a correspond LED accommodated therein (Fig. 3 & 5-6);
a single outer 3 cover disposed over the plurality of covers 4 and that is in contact with the substrate 21 , wherein a first encapsulant 25 comprising phosphor is disposed into at least one of the plurality of cavities;
wherein a second encapsulant 25 is disposed into each of the remaining cavities of the plurality of cavities (para. 0019).

However, Kim suggests that the second encapsulate is not containing the first encapsulant comprising the phosphor, wherein the first encapsulant and second encapsulant are different (Fig. 14, para. 0010-25, note: can choose different phosphors).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Wu with the second encapsulate is not containing the first encapsulant comprising the phosphor, wherein the first encapsulant and second encapsulant are different as taught by Kim in order to enhance color rendering or mixing to produce different wavelength light output and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaims 22 & 33, Wu & Kim disclose that each of the plurality of covers comprise a first phosphor or a second phosphor based upon the first encapsulant and the second encapsulant, respectively (Wu in view of Kim). 
Reclaim 23, Wu & Kim disclose that the first phosphor is different than the second phosphor (Wu in view of Kim).
Reclaim 24, Wu & Kim disclose that the substrate has a planar surface (Wu, Fig. 3 or Kim Fig. 14).
Reclaim 25, Wu & Kim disclose that the top of each cavity is disposed at a surface of the substrate (Wu, Fig. 3 or Kim Fig. 14).

Reclaims 27 & 36, Wu & Kim disclose that each of the plurality of cavities are cells constructed and dimensioned to eliminate cross-talk between the plurality of LEDs (Wu, Fig. 3, due to cavities shape will prevent from cross-talk between the plurality of LEDs).
Reclaim 28, Wu & Kim disclose that at least two of the plurality of cavities contain the first encapsulant that is filled with a phosphor of a different color in each cell of the at least two cells (Wu in view of Kim’s para. 0010-0025).
Reclaim 29, Wu & Kim disclose that the plurality of covers comprising the first phosphor or the second phosphor are coated or filled with phosphor (Wu in view of Kim’s para. 0010-0025).
Reclaims 30 & 37, Wu & Kim disclose that a reflective surface 2121 that is applied on an upper surface of the substrate between two or more of the plurality of cells (Wu Fig. 3).
Reclaims 31 & 38, Wu & Kim disclose that the reflective surface comprises a diffusive reflective layer (Wu Fig. 3).
Reclaim 34, Wu & Kim disclose that forming the substrate to have a planar surface with the top of each cavity being formed at a surface of the substrate (Wu, Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899